Title: Abigail Adams to Mary Smith Cranch, 21 March 1786
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My dear sister
      London March 21 1786
     
     I have just returnd from a visit to Moor Place Moor feilds, Where I have been to take leave of my much esteemed Friends, mr and Mrs Rogers, who set out on wedensday for France, and from thence are to sail in the April Packet for Newyork. Mr Rogers thinks it most for his benifit, and those connected with him, to quit England, and endeavour to adjust his affairs himself in America. She communicated their design to me some time ago in confidence, only our own family and Mr Copleys are acquainted with their intention. I hope he will be able to settle his buisness to his own advantage, for he is a worthy Man, and she one of the best and most amiable of women. There is not an other family who could have left London that I should have so much mist, go and See her my sister when she arrives. You will find her one of those gentle Spirits in whom very little alteration is necessary to fit for the world of Spirits, and her Husband seems to be made on purpose for her.
     Only two days ago did your Letter by captain Young reach me. The contents of it more and more convince me of the propriety of your Neices conduct, and give me reason to rejoice that I crost the atlantick with her. But what Shall I do with my Young soldier, who is much too zealous to be married, and will hardly give me time to tell my Friends that such an event is like to take place. I have no Idea of such a hurry, and so I tell him. He presses the matter to me, but cannot get me to communicate it, because I know very well, that mr A. would have so much compassion for the Young folks, that he would consent directly. He remembers what a dance he led. Now tho I have no objection to the Gentleman, yet I think marriage ought not to be his immediate object. The Services he has renderd his Country, joined to the abilities he possessess will always ensure to him a distinguished Rank in her service. His Character is universally amiable, and I have the prospect of seeing my daughter united to a Man of Strict honour and probity. But I wish he would not be quite so much in a Hurry. I believe not one of our American acquaintance Suspect the Matter. Mrs Rogers excepted to whom I told it.
     Mr T. I Suppose has received my Letter by way of Newyork, after which I presume he will not be very solicitious for a voyage. Your Neice has never noticed a line from him, since She closed the correspondence by way of Dr Tufts. She received two very long Letters from him, both of which I have seen, they were perfectly Characteristic of the Man.
     In one of them he reflected very severely upon you, and threw out insinuations respecting many other of her correspondents, who I know had never mentiond his Name. But I know he must be mortified, so I can pardon him, wish him well and forgive him, nay thank him for no longer wearing a disguise. He The Creature has many good qualities, but that first of virtues Sincerity. How small a portion has fallen to his share! I have written to you by mrs Hay and sent the Lutestring &c by her. Captain Lyde deliverd me the Chocolate safe, but Young, half seas over, let the customhouse Seize his, which could not have happend if he had put it into his Trunk. It would do you good if you was to see how Mr Adams rejoices over his Breakfast, for the stuff we get here is half bullocks Blood. Mr Rogers will be a good hand to Send any little matter, he knows how to manage. I will write to My Dear Neices by Lyde. It mortifies me that the length of my purse is so curtaild that I cannot notice them as I wish. What letters are not ready for Cushing expect in Lyde. Do not fail of writing by way of Newyork, only do not send any News papers or very large packets that way, because every vessel stops at some outport and sends her Letters up by Land.
     Remember me affectionately to all my dear Friends, particularly to my honourd Mother to whom I have sent by mrs Hay Lutestring for a Gown. Mrs Quincys silk will send by Lyde.
     It is 3 oclock, and I am not drest for dinner tho Esther warnd me that it was past dressing hour some time ago, but I would finish my Letter. A double rap at the door signifies a visit. Adieu I must run, affectionately Yours,
     
      Abigail Adams
     
    